Citation Nr: 0033611	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which denied the appellant's 
claim for accrued benefits.

The record reveals that the veteran also has perfected an 
appeal of the RO's denial of her claims of entitlement to 
service connection for the cause of the veteran's death and 
for dependency and indemnity compensation (DIC).  However, 
the June 1999 written statement from the veteran's 
representative which asserts her claim for accrued benefits 
also states, "we understand that [appellant] has no claim" 
for cause of death or DIC benefits.  The Board reads this 
statement as withdrawal of the appeal on these issues.


FINDINGS OF FACT

1.  The veteran died in November 1998.

2.  At the time of his death, the veteran had an eye disorder 
which was service-connected effective in February 1995.

3.  At the time of his death the veteran had perfected an 
unadjudicated appeal of an RO denial of his claim of clear 
and unmistakable error (CUE) pertaining to a claim of 
entitlement to an earlier effective date for his service-
connected eye disorder.

CONCLUSION OF LAW

There are no accrued benefits to which appellant is entitled.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims entitlement to accrued benefits arising from 
the veteran's claim pertaining to the effective date of 
entitlement to service connection for an eye disorder.

The procedural history of this case is as follows.  The 
veteran had asserted claims for service connection for an eye 
disorder for more than 25 years before the RO granted that 
benefit in April 1997.  The effective date for benefits was 
in February 1995.  Soon after the service connection grant 
the veteran also asserted a claim that a November 1972 
decision denying service connection for an eye disorder was 
clearly and unmistakably erroneous - in essence asserting 
entitlement to an earlier effective date for service 
connection for his eye disorder.  The veteran died in 
November 1998 after perfecting his appeal on the CUE claim 
but before the Board adjudicated the matter.  In January 1999 
appellant filed a claim for accrued benefits, asserting 
entitlement to benefits the veteran sought in his CUE/earlier 
effective date claim, i.e. compensation for the service-
connected eye disorder before the February 1995 effective 
date.  Appellant timely perfected her appeal of the RO denial 
of her claim.  There is no evidence that the veteran did not 
receive VA compensation for his service-connected eye 
disorder from the February 1995 effective date to the date of 
his death in November 1998.  In fact, in a written statement 
incorporated into appellant's substantive appeal, appellant's 
representative acknowledges that the veteran had received 
appropriate compensation during this period.

Upon a veteran's death, certain qualifying survivors, 
including a veteran's spouse, may be entitled to payment of 
benefits which were "due and unpaid" at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a).  Payment is limited 
to only those benefits which were due and unpaid "for a 
period not to exceed two years," defined as the two years 
immediately preceding the veteran's death.  Id.; Haines v. 
West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).

In this case, it is indisputable that the veteran was fully 
and appropriately compensated for his service connected eye 
disorder during the two years immediately prior to his death.  
Appellant does not claim otherwise.  Accordingly, there are 
no accrued benefits for her to claim.  See Marlow v. West, 12 
Vet. App. 548, 551 (1999) (absence of due and unpaid benefits 
for two years prior to the time of veteran's death vitiates 
an accrued benefits claim as a matter of law).  Accordingly, 
because there is no legal basis upon which appellant may 
assert a claim for accrued benefits, the Board need not 
address issues pertaining to the CUE/earlier effective date 
matters.  See id.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

